DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
	When Claims Are Directed to Multiple Categories of Inventions:
	As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
	(1) A product and a process specially adapted for the manufacture of said product; or
 	(2) A product and a process of use of said product; or
	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
	(4) A process and an apparatus or means specifically designed for carrying out the said process; or
	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
	Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-3, drawn to a cleaning device for a vulcanization mold
	Group II, claim(s) 4-11, drawn to a method for cleaning a vulcanization mold by irradiating a cleaning target portion of the vulcanization mold with a laser beam.
	Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of “laser cleaning a mold surface with supply inert gas”, this technical feature was known by Shelton et al (US5637245).
	Shelton discloses a method for cleaning a mold surface using a laser beam, and an inert gas as barrier layer shields the surface (refer to the rejection below for details).
	
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	The species are as follows:
	Species 1, drawn to Figures 1 
	Species 2, drawn to Figure 4-5
	Species 3, drawn to Figure 6-7
	Species 4, drawn to Figure 8-9
	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1 and 4 are generic.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Species 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of “laser cleaning a mold surface with supply inert gas”, this technical feature was known by Shelton et al (US5637245).
	Shelton discloses a method for cleaning a mold surface using a laser beam, and an inert gas as barrier layer shields the surface (refer to the rejection below for details).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Attorney Randy Braegger on May 13th 2022, a provisional election was made without traverse to prosecute the invention of Group 2 (claim 4-11) and Species 2 read on claims 4-6 and 8-11, Affirmation of this election must be made by applicant in replying to this office action. Claim 1-3 and 7 are withdrawn from further consideration by examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/Species.

	Claims Status:
	Claims 1-11 are pending.
	Claims 1-3 and 7 are withdrawn from consideration.
	Claims 4-6 and 8-11 are being examined as follow:

Claim Objections
Claims 5-6 and 8-11 are objected to because of the following informalities:  
In claim 5, the permeable “…the method for cleaning a vulcanization mold…” should change to “…the method for cleaning the vulcanization mold…” . 
In claim 6, the permeable “…the method for cleaning a vulcanization mold…” should change to “…the method for cleaning the vulcanization mold…”. 
In claim 8, the permeable “…the method for cleaning a vulcanization mold…” should change to “…the method for cleaning the vulcanization mold…”.
In claim 9, the permeable “…the method for cleaning a vulcanization mold…” should change to “…the method for cleaning the vulcanization mold…”.
In claim 10, the permeable “…the method for cleaning a vulcanization mold according to claim 7…” should change to “…the method for cleaning the vulcanization mold according to claim 6…”, because claim 7 is withdrawn from consideration.
In claim 11, the permeable “…the method for cleaning a vulcanization mold…” should change to “…the method for cleaning the vulcanization mold…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6 and 8-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Shelton et al (US5637245), alternatively, rejected under 35 U.S.C.103 as being unpatentable over Shelton et al (US5637245), in view of Matsumura et al (US2017/0136720A1).
Regarding claim 4, Shelton discloses a method (refer to fig. 1-3) for cleaning a mold (mold 28, fig. 1-3) by irradiating a cleaning target portion (a path 36, fig. 1-3) of the mold (mold 28, fig. 1-3) with a laser beam (laser 32, fig.1-3), the method (refer to fig. 1-3) comprising: bringing an irradiation range (refer to Col 3, line 62-66 cited: “…During a cleaning operation, the module 20 is positioned such that the output end 14 is aligned with the surface 26, and the module is moved in the direction A such that the light from the laser 32 is traversed across the surface 26 and follows a path denoted by line 36…”) of the cleaning target portion (a path 36, fig. 1-3) irradiated with the laser beam (laser 32, fig.1-3) into an atmosphere of inert gas (barrier layer 30, fig. 1-3).

    PNG
    media_image1.png
    744
    472
    media_image1.png
    Greyscale

	Alternatively, if “vulcanization” is considered as essential to the invention:
	Shelton does not explicitly disclose the mold in the method is a vulcanization mold.
	Matsumura discloses a method that using laser to clean a vulcanization mold (refer to Paragraph 0022 cited: “…a tire vulcanization mold is to be cleaned in the following description, the present technology can also be used to clean molds for vulcanizing other rubber products than tires…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shelton’s method of cleaning mold on a vulcanization mold too, as taught by Matsumura, in order to increase the utilization of Shelton’s method such that it would increase the marketability and the value of the method.

	Regarding claim 5, Shelton or the modification of Shelton and Matsumura discloses substantially all features set forth in claim 4, Shelton further discloses radiating the laser beam (laser 32, fig.1-3) while the inert gas (barrier layer 30, fig. 3, also refer Col 2, line 28-31 cited: “…the barrier layer is defined by a gas layer formed adjacent to the surface, such as a layer of inert gas or other gas which does not contain oxygen…”) is being supplied toward the irradiation range (refer to Col 3, line 62-66 cited: “…During a cleaning operation, the module 20 is positioned such that the output end 14 is aligned with the surface 26, and the module is moved in the direction A such that the light from the laser 32 is traversed across the surface 26 and follows a path denoted by line 36…”) or a surrounding range (refer to the coverage of barrier layer 30 in fig.1-3) of the irradiation range (refer to Col 3, line 62-66 cited: “…During a cleaning operation, the module 20 is positioned such that the output end 14 is aligned with the surface 26, and the module is moved in the direction A such that the light from the laser 32 is traversed across the surface 26 and follows a path denoted by line 36…”).

	Regarding claim 6, Shelton or the modification of Shelton and Matsumura discloses substantially all features set forth in claim 4, Shelton further discloses radiating the laser beam (laser 32, fig.1-3) in a space (refer to fig. 2 and 3) including the irradiation range (refer to Col 3, line 62-66 cited: “…During a cleaning operation, the module 20 is positioned such that the output end 14 is aligned with the surface 26, and the module is moved in the direction A such that the light from the laser 32 is traversed across the surface 26 and follows a path denoted by line 36…”) and a surrounding range (refer to the coverage of barrier layer 30 in fig.1-3)  of the irradiation range (refer to Col 3, line 62-66 cited: “…During a cleaning operation, the module 20 is positioned such that the output end 14 is aligned with the surface 26, and the module is moved in the direction A such that the light from the laser 32 is traversed across the surface 26 and follows a path denoted by line 36…”) is filled with the inert gas (barrier layer 30, fig. 3, also refer Col 2, line 28-31 cited: “…the barrier layer is defined by a gas layer formed adjacent to the surface, such as a layer of inert gas or other gas which does not contain oxygen…”).

	Regarding claim 8, Shelton or the modification of Shelton and Matsumura discloses substantially all features set forth in claim 4, Shelton further discloses nitrogen gas is used as the inert gas (refer to Col 4 line 30-33 cited: “…the barrier layer 30 may be defined by a gas layer formed adjacent to the surface 26. For example an inert gas, such as dry nitrogen or other gas which does not contain oxygen, may be dispensed as the gaseous vapor from conduit 22 …”).

	Regarding claim 9, Shelton or the modification of Shelton and Matsumura discloses substantially all features set forth in claim 4, Shelton does not disclose the vulcanization mold is a studless-tire vulcanization mold or a cast splicing mold for pneumatic tire vulcanization.
	Matsumura discloses the vulcanization mold is a studless-tire vulcanization mold (refer to fig.2 and its description cited: “…an explanatory drawing illustrating a molding surface of a studless-tire vulcanization mold as viewed in a plan view…”) or a cast splicing mold (refer to fig. 3 and its description cited: “…an explanatory drawing illustrating a molding surface of a cast splicing mold as viewed in an enlarged cross-section view…”) for pneumatic tire vulcanization (refer to Paragraph 0039 cited: “…even for molds 11 having the molding surfaces 12 with complicated shapes, such as studless-tire vulcanization molds or cast splicing molds for pneumatic tire vulcanization…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shelton’s method of cleaning mold on a studless-tire vulcanization mold or a cast splicing mold too, as taught by Matsumura, in order to increase the utilization of Shelton’s method such that it would increase the marketability and the value of the method.

Regarding claim 10, Shelton or the modification of Shelton and Matsumura discloses substantially all features set forth in claim 6, Shelton further discloses nitrogen gas is used as the inert gas (refer to Col 4 line 30-33 cited: “…the barrier layer 30 may be defined by a gas layer formed adjacent to the surface 26. For example an inert gas, such as dry nitrogen or other gas which does not contain oxygen, may be dispensed as the gaseous vapor from conduit 22 …”).

	Regarding claim 11, Shelton or the modification of Shelton and Matsumura discloses substantially all features set forth in claim 10, Shelton does not disclose the vulcanization mold is a studless-tire vulcanization mold or a cast splicing mold for pneumatic tire vulcanization.
	Matsumura discloses the vulcanization mold is a studless-tire vulcanization mold (refer to fig.2 and its description cited: “…an explanatory drawing illustrating a molding surface of a studless-tire vulcanization mold as viewed in a plan view…”) or a cast splicing mold (refer to fig. 3 and its description cited: “…an explanatory drawing illustrating a molding surface of a cast splicing mold as viewed in an enlarged cross-section view…”) for pneumatic tire vulcanization (refer to Paragraph 0039 cited: “…even for molds 11 having the molding surfaces 12 with complicated shapes, such as studless-tire vulcanization molds or cast splicing molds for pneumatic tire vulcanization…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shelton’s method of cleaning mold on a studless-tire vulcanization mold or a cast splicing mold too, as taught by Matsumura, in order to increase the utilization of Shelton’s method such that it would increase the marketability and the value of the method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumura et al (US2018/0319045A1) discloses a mold cleaning system that use laser, that may read on most of the invention’s limitations.
Matsumura et al (US2017/0182722A1) discloses a mold cleaning system that use laser, that may read on most of the invention’s limitations.
MIYAZAKI et al (US2015/0329704A1) discloses a method that clean and prevent contamination on a tire mold.
DETTORE et al (US2021/0078211A1) discloses a method and device for cleaning a vulcanization mold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        June 3, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761